Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 9, the term “the mesh network” should be changed to “a 


Terminal Disclaimer
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number: 10,458,058 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 07/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number: 16/688,292 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-19 are allowed. The prior art of record fails to disclose the features for sharing the pooled resources with a plurality of mobile operators, wherein at least one of the pooled resources is 
The prior art of record fails to disclose the features for sharing the capacity and traffic separation of the first multi-RAT node to control end-to- end quality of service (QoS) among a plurality of mobile operators; and performing sharing of the pooled resources at the computing cloud component, wherein the pooled resources are shared among a plurality of mobile operators, wherein the shared pooled resources appear uniquely associated to a particular mobile operator with a unique global eNodeB ID, and wherein the unique global eNodeB ID is formed of a public land mobile network (PLMN) ID of the mobile operator and eNodeB ID of a particular multi-RAT node of the pooled resources, and wherein the first multi-RAT node supports at least one of a 4G RAT and a 5G RAT, as recited in claims 14 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cavalli et al. (Pat No.: 7,224,977) is a show system which is considered pertinent to the claimed invention.
Cavalli et al. discloses a Common radio resource management method is performed in a mobile radio communication network employing different radio access technologies that overlap over a geographic area subdivided into cells belonging to the domains of respective controllers which are connected to each other in overlapping or adjacent domains and to a core network by means of relevant interfaces. The controllers calculate new traffic-related Information Elements to be exchanged over the existing interfaces to the aim of planning handovers and/or cell reselections towards adjacent cells 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.